 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    A.B. a minor, by and through his            No. 2:16-cv-01752-MCE-EFB
      Guardian ad Litem, Cheyana Brown,           and related case
12    CHEYANA BROWN,
13
                         Plaintiffs,
14
             v.                                   ORDER
15
      COUNTY OF SISKIYOU, et al.,
16
                   Defendants.
17    ______________________________/
18    A.H., a minor, by and through his           No. 2:17-cv-01078-MCE-EFB
19    Guadian ad Litem, Kendra Howard,
      et al.
20
                         Plaintiffs,
21
             v.
22

23    COUNTY OF SISKIYOU, et al.,

24                  Defendants.
      ______________________________/
25

26          Pursuant to the parties’ Joint Notices of Trial Readiness, the Court makes the

27   following orders.

28   ///
                                                  1
 1          The parties are directed to contact Magistrate Judge Kendal J. Newman’s
 2   courtroom deputy for the scheduling of a settlement conference within ten (10) days from
 3   the date of this order for the scheduling of the conference. Counsel are instructed to
 4   have a principal with full settlement authority present at the settlement conference or to
 5   be fully authorized to settle the matter on any terms. The parties are ordered to file a
 6   joint status report not later than seven (7) days after the conclusion of the settlement
 7   conference.
 8          Due to the Court's impacted trial schedule, this matter is set for a Status Re: Trial
 9   Setting on July 9, 2020, at 2:00 p.m. in courtroom 7. Counsel are ordered to file a joint
10   status report not later than fourteen (14) days before this hearing. To expedite
11   resolution of this matter, the parties are reminded of Local Rule 305(a) and may consent
12   to trial before a magistrate judge.
13

14   DATED: October 30, 2019
15

16                                            _______________________________________
                                              MORRISON C. ENGLAND, JR.
17
                                              UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                   2
